Title: To James Madison from John L. Boqueta de Woisery, 26 June 1804
From: Woisery, John L. Boqueta de
To: Madison, James



Sir
Philadelphia the 26 June 1804
I have the honor, of informing you, that the work to which you had the Kindness of subscribing: is entirely finished. In order to render it, more complete, I have added thereto the plan of Louisianna.
In view, Sir, of pleasing you, and saving to you some trouble: I had them framed and Guilt as the original.
The price of the frame with the Glass is twelve Dollars; Which the two engravings 10 Dollars: the whole amount to the sum of Twenty two Dollars. If you want, Sir, the two engravings only; I will send them to you according to your choice or Deliver them to any of your friends in this. I am waiting for your answer with Esteem Sir Your most humble servt.
Boqueta de Woisery
P. S. Please, sir, to Direct your Letter to John L. Boqueta de Woisery No: 151 in South Sixth Street between Lombard and Pine Streets. Philadelphia.
